Citation Nr: 1643838	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  09-33 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as asthma, to include as due to an undiagnosed illness or other qualifying chronic disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The Veteran served on active duty from July 1979 to October 1981, from December 1990 to May 1991, to include service in the Persian Gulf, and from January 1992 to April 1992.  The Veteran was honorably discharged from the Florida Army National Guard (ARNG) in December 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a decision rendered in September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2011, the Veteran and her mother testified at a hearing before the undersigned at the RO.  A transcript of that hearing has been associated with the electronic claims file.  

In March 2012, the Board reopened the claim of entitlement to service connection for asthma then remanded the service connection claim for additional development. 

In June 2015, the Board again remanded this appeal for additional development and readjudication.  

In November 2015, the Veteran filed a notice of disagreement, on VA Form 21-0958, with respect to denial of payment of travel expenses to and from a VA examination, noting that the decision letter date was October 28, 2015.  The Veteran indicated that she was denied travel expenses because she had a rating of less than 30 percent and exceeded income threshold limits.  As evidence pertaining to the Veteran's travel expenses claim as well as the aforementioned October 28, 2015 decision letter are not included in the electronic claims file, this matter is referred to the AOJ for appropriate action.




FINDINGS OF FACT

1.  The Veteran does not have a previously diagnosed or present respiratory disorder shown to be causally related to her active military service.

2.  Evidence of record reflects the Veteran's respiratory symptomatology does not result from an undiagnosed illness or medically unexplained chronic multisymptom illness.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder, claimed as asthma, to include as due to an undiagnosed illness or other qualifying chronic disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify was satisfied by a letter in February 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, service personnel records, records from the Social Security Administration (SSA), VA treatment records, and private treatment records have been obtained.  The Veteran submitted multiple types of records (service and post-service), medical treatise information, training materials, and newspaper articles, as well as testified before the Board in December 2011.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In a February 2013 memorandum, VA detailed its attempts to obtain a September 1995 VA Gulf War examination, concluding that the examination report was unavailable for review.  In making a formal finding regarding the unavailability of that record, the RO noted that all efforts to obtain the information had been exhausted and that any further efforts to obtain the information would be futile.  In a January 2013 letter, the Veteran was informed that the September 1995 VA Gulf War examination report was not located.

A review of the December 2011 Board hearing transcript demonstrates that the undersigned VLJ complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran was also provided with VA examinations in May 2012 and November 2015 in conjunction with the claim on appeal to determine the nature and etiology of her claimed respiratory disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The November 2015 VA medical examination and medical opinion is adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds substantial compliance with the March 2012 and June 2015 remand orders, as additional VA treatment records were added to the record and a VA examination and medical opinion was obtained in November 2015.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal for entitlement to service connection for a respiratory disorder.

In written statements of record and during the December 2011 Board hearing, the Veteran asserted that her current respiratory disorder began during active service.  She has further contended that her respiratory disorder intensified during her Persian Gulf War deployment in 1991 when she was exposed to toxins, sandstorms, and smoke from burn pits.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

As to undiagnosed illness claims, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  Effective October 17, 2016, VA issued an interim final rule that extended the presumptive period to December 31, 2021.  Here, the Veteran's service personnel records clearly reflect that she served in Southwest Asia in 1991.  Thus, the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Under 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Service treatment records did not show the Veteran being diagnosed with asthma, but documented numerous complaints and treatment for a cough diagnosed as bronchitis with possible reactive airway disease and an upper respiratory infections.  In an April 1992 Report of Medical History, the Veteran marked no to ever having or currently having asthma, shortness of breath, and chronic cough.  An April 1992 service retention examination report showed normal clinical evaluation of the lungs and chest.  The Veteran was noted to be an essentially healthy female with documented cigarette use and recommendation for weight control.
In a 1994 VA Gulf War Registry examination with September 1995 summary, the Veteran was noted to have extrinsic restrictive pulmonary disease.  A May 1994 VA Persian Gulf War examination showed complaints of episodic asthma.  The initial impression was asthma.  A VA problem list modified in July 1995 listed exercise induced asthma, onset 1991.

Additional post-service VA treatment records documented the Veteran's complaints and treatment for asthma and recurrent bronchitis in 1996, just a few years after her separation from active duty in 1992.  Private treatment records dated in 1994 and 1996 showed treatment for pharyngobronchitis and bronchitis, respectively.  A March 1996 VA examination report listed an impression of history of exercise-induced asthma.  

In lay statements dated in January 1997, co-workers described witnessing the Veteran have difficulty breathing and using an inhaler after taking a physical training test.  Each discussed noticing changes in her work and health since her return from the Persian Gulf.

In a February 1997 VA examination report, the examiner listed an impression of exercised induced asthma, quiescent with prophylactic treatment.  The Veteran reported that her asthma had improved, indicating that she had exercise induced asthma and had an inhaler to use before she takes her physical training tests.  It was noted that the Veteran's inhaler prevented her asthma and that she has had no asthma in the past year.

Additional VA treatment records dated from 1999 to 2015 noted a past medical history of asthma, bronchospasm, and exercised-induced asthma as well as treatment for bronchitis.  The Veteran complained shortness of breath and dyspnea with exertion and was shown to be prescribed an oral inhaler for breathing.  Problem lists included notations of chronic obstructive asthma, with acute exacerbation, and exercised-induced asthma.

Private treatment records dated in 2007 reflected complaints of shortness of breath and acute dyspnea as well as findings of acute bronchitis possible underlying pneumonia and left pleural effusion.  Additional private treatment records dated in 2008 revealed an assessment of chronic bronchitis and smoker's bronchitis.  In a July 2008 General Clinical Evaluation with Mental Status included in records received from SSA, the Veteran complained of asthma and asserted that she had not been the same since returning from Desert Storm.

In a July 2009 VA Persian Gulf Protocol Examination report, the Veteran again complained of exercise-induced asthma and reported that she quit smoking tobacco in September 2007.  On physical examination, the examiner noted no shortness of breath, productive cough, or wheezing.  The Veteran indicated that she had to use an inhaler after being around others smoking.

In a May 2012 VA examination report, the Veteran complained of shortness of breath and indicated that she had been diagnosed as having exercise induced asthma since she was in Desert Storm for two months during National Guard duty.  After examining the Veteran and reviewing the claims file, the examiner did not list a diagnosis but opined that the Veteran's claimed asthma was not caused by the active duty diagnosed bronchitis.  In the cited rationale, the examiner highlighted that bronchitis was an irritation of the bronchus due to irritants, such as cigarettes or virus, but would not progress to asthma, as the two entities have two separate etiologies.  The examiner noted that pulmonary function tests (PFT) from April 2012 showed no abnormalities but a restrictive pattern associated with her body mass index (BMI) of 40.  The examiner then acknowledged the Veteran's post-service complaints of asthma, noting that treatment was based on the Veteran's history, as there was no documented physical examination of record that showed wheezing or abnormal PFT findings during that time period.  

In June 2015 Remand, the Board determined that the May 2012 VA medical examination was inadequate, as incomplete conclusions reached by the examiner did not constitute a complete rationale.

VA pulmonary function testing results dated in October 2015, revealed findings of extrinsic restrictive ventilatory disorder (RVD) of a mild nature.  Numerous VA treatment records dated from 2000 to 2015 detailed that the Veteran had denied experiencing shortness of breath or wheezing. 

In a November 2015 VA examination report, the examiner listed a history of "exercise induced asthma", not recently active, in the diagnosis section.  The Veteran described the circumstances and initial manifestation of her claimed respiratory disorder as well as the course of the disorder since onset.  She reported that breathing problems started during Desert Storm, noting exposure to dust, fires, and sand storms.  She also commented that she was having trouble breathing while on a Nightingale flight.  She described having her first breathing problems and being diagnosed with bronchitis about a week after returning from Saudi Arabia.  She reported that she was given an inhaler, signed up for the Desert Storm registry, and was later given a diagnosis of exercise-induced asthma, not recalling how the diagnosis was made.  She described undergoing PFTs at some point in the past but did not describe having undergone a methacholine challenge at any time.  It was noted that the Veteran described current breathing trouble when her neighbors were burning materials.  She reported that she was on oxygen after having a heart attack and triple bypass surgery, had smoked cigarettes since she was 13, and quit smoking after heart surgery in 2007.  The Veteran commented that she had been given a CPAP machine, a daily allergy pill, and an inhaler which she used during flare-ups as well as dry or controlled burning seasons.

The examiner documented a detailed review of the evidence of record, noting that the Veteran's medical records showed initial acute and transient bronchitis with clinical wheezing occurred prior to Gulf War service.  The examiner also highlighted that the April 1992 service retention examination report, obtained one year after return from Desert Storm deployment from December 1990 to May 1991, documented the Veteran's affirmative denial of symptoms of a lung/pulmonary/respiratory disorder.  It was further noted that initial post-service treatment in 1996 did not include the means by which the respiratory diagnoses of asthma were made and medications did not include bronchodilator therapy at that time.  The examiner also noted that review of multiple VA treatment record entries from 2003 to 2008 were silent for complaints of wheezing or clinical documentation of a chronic respiratory condition.

The examiner acknowledged that private treatment records dated in 2007 showed the occasional reference to chronic bronchitis or smoker's bronchitis.  However, the examiner found that the evidence of record as a whole did not support a diagnosis of chronic bronchitis or other chronic primary respiratory condition.  The examiner highlighted that the Veteran was determined to have suffered respiratory signs and symptoms due to pleural and pericardial effusions from post-pericardiotomy syndrome, an inflammatory complication of her nonservice-connected heart procedure.  It was noted that more recent VA treatment records dated in 2013 and 2015 were negative for signs/symptoms/diagnosis of a current chronic respiratory condition.  The examiner cited to entries in October 2013 that showed the Veteran's affirmative denial of shortness of breath, wheezing, dyspnea, and orthopnea as well as documented the presence of clear lungs on physical examination.  The examiner also discussed findings in a recent June 2015 VA treatment record, noting that no respiratory disorder was included among the assessment of current medical problems.

The examiner marked that the Veteran's respiratory condition required the use of inhaled medications, specifically intermittent inhalational bronchodilator therapy.
The examiner then concluded that that the Veteran did not have a current, chronic respiratory disorder and that the Veteran did not have objective indications of a chronic disability resulting from an illness manifested by signs or symptoms involving the respiratory system (upper or lower) as established by history, physical examination, and laboratory tests.

The examiner commented that he had considered findings in the May 2012 VA examination report, the Veteran's lay assertions, the in-service treatment for bronchitis and upper respiratory infections, and the post-service treatment for asthma just a few years after service separation in the rendering the opinion.  The examiner specified that bronchitis and upper respiratory infections were common acute and transient events.  The examiner acknowledged that the Veteran was considered competent and credible to report on the symptoms of asthma (i.e., shortness of breath).  However, the examiner highlighted that shortness of breath was a nonspecific symptom with multiple potential etiologies (respiratory and non-respiratory).  

The examiner then discussed the Veteran's respiratory diagnoses.  First, the examiner found that history of episodic acute bronchitis with clinically described as wheezing was not currently present.  It was indicated that the diagnostic criteria for chronic bronchitis or asthma were not met.  The examiner also continued to note that the method of diagnosis was not identified pertaining to the notation of history of exercise induced asthma listed within the medical treatment records.  The examiner specifically indicated that that condition is not currently present.  Based upon extensive review of medical treatment record, and discussion with Veteran, the examiner determined that such a condition had not been present within the past greater than ten years.  The examiner further found that no chronically persistent asthma or other chronic respiratory disorder was identified.

The examiner opined that the Veteran has no objective indications of a chronic disability resulting from an illness manifested by signs or symptoms involving the
respiratory system (upper or lower) as established by history, physical examination, and laboratory tests, that have either: (i) existed for six months or more OR (ii) exhibited intermittent episodes of improvement and worsening over a six-month period.  In the cited rationale, the examiner indicated that the aforementioned opinion was based upon medical literature review, clinical experience, medical record review, and evaluation of the Veteran.  The examiner reiterated that medical treatment records documented the absence of a current/recent chronic disability resulting from an illness manifested by signs or symptoms involving the respiratory system (upper or lower) as well as included the Veteran's multiple affirmative denials of shortness of breath and wheezing.

The examiner again indicated that evidence of record documented that the Veteran's severe respiratory symptoms during late 2007-2008 were determined to be due to pericardial & pleural effusions caused by post-cardiotomy syndrome, an established potential complication of her nonservice-connected heart condition and surgery.
It was further noted that the Veteran's restrictive features on 2012 and 2015 VA PFTs had been extrinsic and were most likely related to her body habitus, as she had a BMI between 35-40.  The examiner noted that the Veteran's extrinsic restriction was not a lung disorder.  The examiner then opined that the Veteran's recent/current exertional shortness of breath was most likely caused by her documented obesity with associated deconditioning/extrinsic restriction and her well-documented heart disorders.

The examiner acknowledged the Veteran's descriptions of intermittent shortness of breath in association with hot weather and respiratory irritants (such as smoke from burns/fires, or viral illness) with intermittent use of inhaled bronchodilator for those symptoms.  The examiner opined that even if those symptoms represented airway hyper-responsiveness/variable expiratory airflow obstruction, they would fall into the category of intermittent, acute and transitory episodes, and not a chronic persistent asthma or bronchitis condition.  The examiner specifically indicated that the Veteran's respiratory symptoms do not exist for six months or more or exhibit intermittent episodes of improvement and worsening over a six-month period.  The examiner highlighted that evidence of record clearly documented that reported symptoms occurred in response to the irritant, then resolved.  Furthermore, the examiner reiterated that the Veteran's initial acute and transient viral-associated wheezing occurred prior to Gulf War service.  Finally, the examiner indicated that a nexus could not be made between Veteran's current symptoms and her military service.

After citing to medical literature regarding asthma, the examiner noted that variable expiratory airflow obstruction had not been identified in the Veteran.  The examiner further indicated that airflow obstruction and/or significant bronchodilator
responsiveness, defined as greater than 12% increase in FEV1, were not present on the Veteran's multiple PFT studies.  After noting that medical records included clinical description of wheezing during episodes of acute and transient bronchitis, the examiner specifically indicated that this was not chronic asthma. 

After citing to medical literature regarding exercise-induced asthma/bronchoconstriction (EIB), the examiner indicated that a diagnosis of that condition should not be based solely upon reported symptoms.  The examiner again noted that the method by which Veteran received her diagnosis of EIB was not known.  By her description, she was given the diagnosis based upon her report of dyspnea on exertion.  The examiner indicated that there were many potential causes for shortness of breath/dyspnea on exertion.  Between 2003 and the present, it was noted that evidence of record documented multiple affirmative denials of exertional shortness of breath/dyspnea/wheezing.  Of note, the Veteran underwent arm ergometer exercise testing in June 2013 with myocardial perfusion scanning for evaluation of exertional left arm pain with no chest pain or evidence of EIB documented as a response to that exertion.  The examiner opined that even if Veteran previously met criteria for EIB, the objective evidence substantiated the absence of an active EIB condition after 2003. 

After citing to medical literature regarding chronic obstructive pulmonary disease (COPD) and chronic bronchitis, the examiner highlighted that evidence of record substantiated the absence of COPD and chronic bronchitis in the Veteran, as medical treatment records and evaluation of the Veteran showed that diagnostic criteria for those conditions were not met. 

After a thorough review of the evidence of record, the Board concludes that service connection for a respiratory disorder is not warranted.  As an initial matter, the Board is cognizant that the evidence of record reflected that the Veteran suffered from respiratory illnesses both during periods of active service as well as had diagnoses of asthma and bronchitis during the pendency of the appeal.  However, the Board has determined that, upon consideration of all the evidence of record, the Veteran did not have a chronic respiratory disorder during the pendency of this appeal. 

The Board notes that the November 2015 VA examiner's extensively detail and well-reasoned medical opinion, which concluded that the Veteran does not have a current or chronic respiratory disorder, was not limited to the point in time when the Veteran was examined.  The examiner extensively reviewed the evidence of record and cited to numerous documents as well as medical literature to support the determination that the criterion for a current respiratory disability diagnosis was not met during the appeal period.

As multiple VA treatment record entries during the appeal period from February 2008 to the present reflected denials of shortness of breath/wheezing and were void clinical documentation of a chronic respiratory condition as well as due to subsequent VA respiratory medical examination and opinions from November 2015, the Board finds that post-service evidence showing findings of asthma and bronchitis to be less probative in showing a current disability than the November 2015 VA examiner's medical opinion.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

The Board also acknowledges the argument by the Veteran's representative in the July 2016 Written Brief Presentation that the November 2015 VA examiner opined that the Veteran had no respiratory condition, yet listed inhalational bronchodilator therapy as a requirement for the Veteran's respiratory condition in the examination report.  However, as discussed above, the examiner acknowledged the Veteran's use of an inhaler for her respiratory symptoms but then thoroughly explained why the Veteran did not have a chronic respiratory disorder.  

Even assuming that the Veteran had a current respiratory disability at some point during the appeal period, the record clearly does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed respiratory disorder and her periods of active military service.  In fact, the VA examiner in November 2015 specifically opined that a nexus could not be made between Veteran's current symptoms and her military service.  The examiner provided a complete rationale for the stated opinion, citing to a detailed review of the evidence of record and current medical literature, as well as the Veteran's lay assertions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Regarding the theory of the claim as being due to an undiagnosed illness, the preponderance of the medical evidence of record is against finding that the Veteran's respiratory symptomatology is an undiagnosed illness or medically unexplained chronic multisymptom illness.  The November 2015 VA examiner specifically opined that the Veteran had no objective indications of a chronic disability resulting from an illness manifested by signs or symptoms involving the respiratory system (upper or lower) as established by history, physical examination, and laboratory tests, that have either existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period.  It was specifically indicated that the Veteran's recent/current respiratory symptomatology, such as exertional shortness of breath, was most likely caused by other identified etiologies, including her documented obesity with associated deconditioning/extrinsic restriction and her well-documented nonservice-connected heart disorders.

The Board considers the November 2015 VA medical opinion to be of great probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (noting that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, the Veteran has not presented a medical opinion that directly contradicts the conclusions reached by the VA examiner in November 2015.

The only evidence of record which relates to the existence of a present respiratory disability or to an etiological relationship between Veteran's respiratory symptomatology and her active military service are the statements made by the Veteran, her co-workers, and her family members.  Their statements are competent evidence as to observable symptomatology, including shortness of breath with exertion.  See Barr, 21 Vet. App. at 307.  However, the statements that the Veteran has a current respiratory disorder that was incurred during or as a result of active service draw medical conclusions, which the Veteran, her co-workers, and her family members are not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the nature and etiology of the Veteran's claimed respiratory disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the November 2015 VA examiner considered these assertions when providing the medical opinion.

The Board notes that in certain circumstances, service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  However, the Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  As asthma and bronchitis are not listed as a chronic disease under 38 C.F.R. § 3.309, the provisions of § 3.303(b) do not apply in this case.  Therefore, the Veteran's reports of continuity of symptomatology since the in-service treatment for respiratory symptoms and environmental exposures are not sufficient evidence to establish service connection for a respiratory disorder.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a respiratory disorder.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a respiratory disorder, claimed as asthma, to include as due to an undiagnosed illness or other qualifying chronic disability, is denied.


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


